—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendants’ motion for summary judgment dismissing the complaint.
Plaintiff, a member of the women’s softball team at Mohawk Valley Community College, was injured on April 7, 1990, when her left foot became stuck in a wet, spongy area in shallow left field while she was attempting to catch a fly ball during a softball game. Plaintiff alleged that defendants were negligent in maintaining the field and in failing to provide proper supervision. Plaintiff testified at an examination before trial that she was aware that the playing surface in the outfield was wet.
Defendants sustained their initial burden on their motion for summary judgment by submitting evidentiary proof in admissible form establishing that plaintiff voluntarily participated in the softball game, fully aware of the condition of the field and the inherent risk of injury. It was not necessary to demonstrate that plaintiff foresaw the exact manner in which her injury occurred (see, Schiffman v Spring, 202 AD2d 1007; Lamey v Foley, 188 AD2d 157, 164). Defendants’ proof established that plaintiff’s injury "was not the consequence of a failed duty of care on the part of the defendants” (Benitez v New York City Bd. of Educ., 73 NY2d 650, 658), but was "a luckless accident arising from the vigorous voluntary participation in competitive interscholastic athletics” (Benitez v New York City Bd. of Educ., supra, at 659). Plaintiff failed to raise a triable issue of fact whether defendants breached their duty to exercise reasonable care to protect plaintiff from "unassumed, concealed or unreasonably increased risks” (Benitez v New York City Bd. of Educ., supra, at 658). Plaintiff failed to *981dispute defendants’ proof that she voluntarily participated in the softball game with knowledge and appreciation of the risks inherent in playing on a wet field (see, Schiffman v Spring, supra). (Appeal from Order of Supreme Court, Oneida County, Tenney, J.—Summary Judgment.) Present—Lawton, J. P., Fallon, Wesley, Callahan and Davis, JJ.